J-A03010-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 KEVIN EUGENE NAGLE                      :
                                         :
                   Appellant             :   No. 352 MDA 2019

       Appeal from the Judgment of Sentence Entered October 1, 2018
  In the Court of Common Pleas of York County Criminal Division at No(s):
                          CP-67-CR-0001534-2017

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 KEVIN EUGENE NAGLE                      :
                                         :
                   Appellant             :   No. 353 MDA 2019

       Appeal from the Judgment of Sentence Entered October 1, 2018
  In the Court of Common Pleas of York County Criminal Division at No(s):
                          CP-67-CR-0001535-2017


BEFORE: LAZARUS, J., STABILE, J., and DUBOW, J.

JUDGMENT ORDER BY DUBOW, J.:                         FILED JUNE 16, 2020

     Appellant, Kevin Eugene Nagle, appeals from the Judgments of

Sentence imposed at two criminal dockets, both entered on October 1, 2018,

in the York County Court of Common Pleas, following a jury trial resulting in

his conviction for two counts of Institutional Assault, one count of Indecent
J-A03010-20



Assault, and two counts of Corruption of Minors.1       Based on our Supreme

Court’s decision in Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018), we

quash this appeal.2

        On July 16, 2018, a jury trial commenced, and thereafter, the jury

convicted Appellant of all charges. The trial court deferred sentencing pending

a pre-sentence investigation and an evaluation by the Sexual Offender

Assessment Board.        On October 1, 2018, the court imposed an aggregate

sentence of one year minus two days to two years minus two days of

incarceration, followed by three years of probation.       In addition, the court

informed Appellant that he was required to register as a sex offender for his

lifetime.3

        Appellant timely filed a Post-Sentence Motion, which the court ultimately

denied. On February 22, 2019, Appellant electronically filed a single Notice of

Appeal, referencing two criminal dockets: CP-67-CR-0001534-2017 and CP-

67-CR-0001535-2017. Thereafter, Appellant filed a court-ordered Pa.R.A.P.

1925(b) Statement, and the trial court issued a responsive Opinion.

        On March 19, 2019, noting that Appellant’s Notice of Appeal referenced

multiple dockets, this Court directed Appellant to show cause why we should


____________________________________________


1  18 Pa.C.S. §§ 3124.2(a.2)(1), 3126(a)(1), and 6301(a)(1)(i), (ii),
respectively.

2   We hereby lift the Stay entered on January 28, 2020.

3   The court determined that he was not a sexually violent predator.

                                           -2-
J-A03010-20



not quash this Appeal as a violation Pennsylvania Rule of Appellate Procedure

341(a).

      Counsel for Appellant responded in relevant part:

      On February 22, 2019[,] a notice of appeal was filed electronically
      at York County Dockets CP-67-CR-1534-2017 and CP-67-CR-
      1535-2017. York County Docket CP-67-CR-1535-2017 was
      designated as a “related case” in the electronic filing process.
      Undersigned believed that since two separate filing fees on each
      docket were invoiced and paid to both the Clerk of the Court of
      the York County Court of Common Pleas and the Superior Court,
      that the single Notice of Appeal would be docketed as a Notice of
      Appeal at each docket, thereby satisfying the dictates of
      Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018).

Appellant’s Letter Response, 3/20/19, at 1 (unpaginated; footnote omitted).

      In June 2018, our Supreme Court disapproved of the common practice

of filing a single notice of appeal from an order or judgment involving more

than one docket number.        See generally Walker, supra.           The Court

observed that “the proper practice under [Pa.R.A.P.] 341(a) is to file separate

appeals from an order that resolves issues arising on more than one docket.”

Walker, 185 A.3d at 977. Accordingly, the Court determined, “[t]he failure

to do so requires the appellate court to quash the appeal.” Id.

      In this case, Appellant electronically filed a single Notice of Appeal from

the Judgments of Sentence imposed at two separate docket numbers.




                                      -3-
J-A03010-20



Appellant’s appeal postdates the Walker decision.          Accordingly, we are

constrained to quash this appeal.4

       Stay lifted. Appeal quashed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/16/2020




____________________________________________


4  Counsel’s failure to perfect Appellant’s appellate rights constitutes
ineffectiveness per se. Commonwealth v. Rosado, 150 A.3d 425, 434 (Pa.
2016) (“[Counsel’s] failure to file or perfect . . . an appeal results in a denial
so fundamental as to constitute prejudice per se.”) (citation omitted). Thus,
Appellant should seek reinstatement of his direct appellate rights by filing a
petition for collateral relief under the Post Conviction Relief Act. See 42
Pa.C.S. §§ 9541-46.

                                           -4-